UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2011 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Brazil Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Brazil Equity Fund November 30, 2011 (Unaudited) Common Stocks61.4% Shares Value ($) Consumer Discretionary9.9% Autometal 70,290 530,571 Localiza Rent a Car 66,668 1,010,149 Mahle-Metal Leve SA Industria e Comercio 18,697 436,317 Natura Cosmeticos 53,971 1,083,390 Positivo Informatica 68,500 201,521 Santos Brasil Participacoes 34,950 444,521 Technos 74,931 609,111 Consumer Staples1.0% Marfrig Alimentos 95,137 Energy5.5% Petroleo Brasileiro, ADR 96,030 Financial11.5% Aliansce Shopping Centers 100,910 786,812 Banco Bradesco, ADR 85,840 1,416,360 Banco do Brasil 129,219 1,729,256 Porto Seguro 47,000 487,063 Sonae Sierra Brasil 45,265 586,729 Materials12.6% Gerdau, ADR 33,900 260,352 Ultrapar Participacoes 15,800 278,019 Ultrapar Participacoes, ADR 185,860 3,302,732 Vale, ADR 77,338 1,691,382 Telecommunication Services9.1% Brasil Telecom, ADR 100,597 1,792,638 Telefonica Brasil, ADR 80,210 2,163,264 Utilities11.8% AES Tiete 113,739 1,349,131 Cia Paranaense de Energia, ADR 84,000 1,692,600 EDP - Energias do Brasil 43,081 919,582 Tractebel Energia 76,370 1,191,783 Total Common Stocks (cost $28,531,020) Preferred Stocks32.8% Consumer Discretionary5.2% Alpargatas 120,605 731,627 Lojas Americanas 182,567 1,524,463 Energy3.2% Petroleo Brasileiro 114,360 Financial10.5% Banco Bradesco 12,756 209,008 Bradespar 58,900 1,079,733 Itausa - Investimentos Itau 568,634 3,317,438 Materials9.0% Confab Industrial 413,035 863,368 Gerdau 205,927 1,537,321 Metalurgica Gerdau 51,110 483,868 Suzano Papel e Celulose 121,925 482,751 Vale, Cl. A 25,162 543,077 Telecommunication Services2.0% Brasil Telecom 83,384 497,994 Telefonica Brasil 14,276 385,251 Utilities2.9% Cia de Gas de Sao Paulo, Cl. A 37,000 736,583 Cia Paranaense de Energia, Cl. B 26,148 527,631 Total Preferred Stocks (cost $17,162,609) Other Investment5.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,496,000) 2,496,000 a Total Investments (cost $48,189,629) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts aInvestment in affiliated money market mutual fund. At November 30, 2011, the aggregate cost of investment securities for income tax purposes was $48,189,628. Net unrealized depreciation on investments was $4,575,867 of which $1,943,568 related to appreciated investment securities and $6,519,435 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 22.0 Materials 21.6 Utilities 14.7 Consumer Discretionary 15.1 Telecommunication Services 11.1 Energy 8.7 Money Market Investment 5.7 Consumer Staples 1.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 41,117,762 - - Mutual Funds 2,496,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 17, 2012 By: /s/ James Windels James Windels Treasurer Date: January 17, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
